Case 0:07-cr-60281-DPG Document 78 Entered on FLSD Docket 02/09/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 07-CR-60281-GAYLES

   UNITED STATES OF AMERICA,

          Plaintiff,

   v.

   WALLACE THORNTON,

         Defendant.
   __________________________________/

                                               ORDER

         THIS CAUSE comes before the Court on Defendant Wallace Thornton’s Motion for

  Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) (the “Motion”). [ECF No. 55]. The Court

  has reviewed the Motion and the record and is otherwise fully advised. For the following reasons,

  the Motion is denied.

  I.     BACKGROUND

         Defendant is currently incarcerated at the Federal Correctional Institution, Allenwood

  (“FCI Allenwood”) and has a projected release date of July 14, 2022. On March 18, 2008,

  Defendant pled guilty to possession of a firearm by a convicted felon in violation of 18 U.S.C. §§

  922(g)(1) and 924(e)(1). [ECF No. 36]. On June 17, 2008, the Court sentenced Defendant to a

  204-month term of imprisonment and a 5-year term of supervised release. [ECF No. 41]. To date,

  Defendant has served almost 13 years of his 17-year term.

         Defendant now files the instant motion asking the Court to grant him compassionate relief

  and modify his sentence of imprisonment to home confinement for the balance of time remaining,

  followed by the original five-year supervised release period. Defendant alleges that, in light of the
Case 0:07-cr-60281-DPG Document 78 Entered on FLSD Docket 02/09/2021 Page 2 of 5




  COVID-19 pandemic, his health issues constitute extraordinary and compelling circumstances that

  warrant compassionate release. Defendant’s alleged medical conditions include high blood

  pressure, diabetes, Crohn’s disease, immunocompromised deficiency, sleep apnea, and a

  neurological disorder. [ECF No. 55]. Defendant also alleges that he uses a CPAP machine. Id.

         On July 7, 2020, Defendant filed a request for compassionate release with the Warden of

  FCI Allenwood. Id. On July 15, 2020, the Warden denied Defendant’s request. Id. On August 27,

  2020, Defendant wrote a second letter to the Warden relaying his health issues and asking the

  Warden to file a motion in the district court for his compassionate release. [ECF No. 68-2].

  II.    LEGAL STANDARD

         A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative right to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in

  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with the applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).

  Courts must also find that the defendant is “not a danger to the safety of any other person or to the




                                                   2
Case 0:07-cr-60281-DPG Document 78 Entered on FLSD Docket 02/09/2021 Page 3 of 5




  community . . . .” U.S. Sentencing Guidelines Manual § 1B1.13(2) (U.S. Sentencing Comm’n

  2018).

           Thus, in order to grant the Motion, the Court must make specific findings that: (1)

  Defendant exhausted his administrative remedies; (2) the § 3553(a) sentencing factors support

  Defendant’s release; (3) extraordinary and compelling reasons warrant the Defendant’s request;

  and (4) the Defendant is not a danger to the safety of other persons or the community. The burden

  lies with the Defendant to establish that his request is warranted. See United States v. Hylander,

  No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla. Apr. 20, 2020) (citing United States v.

  Hamilton, 715 F. 3d 328, 337 (11th Cir. 2013)).

  III.     DISCUSSION

           The Court denies Defendant’s Motion because (1) the § 3553 sentencing factors do not

  support a modification to his sentence and (2) he is a danger to the safety of other persons and to

  the community. 1

           A.      Exhaustion of Administrative Remedies

           Defendant filed his first request for compassionate release with the Warden of FCI on July

  7, 2020, and that request was denied. Defendant filed his second request on August 27, 2020, to

  which the record does not reflect a response. The Court finds that, based on his two requests to the

  Warden, Defendant has exhausted his administrative remedies as required by the First Step Act.

  See 18 U.S.C. § 3582(c)(1)(A).

           B.      Section 3553(a) Factors

           Section 3553(a) requires a court to “impose a sentence sufficient, but not greater than

  necessary,” when considering a sentence of imprisonment. 18 U.S.C. § 3553(a). The Court must


  1
    Except for diabetes, Defendant’s medical records confirm that he suffers from the other medical conditions alleged
  in his Motion. However, those conditions do not outweigh the § 3553 sentencing factors.


                                                           3
Case 0:07-cr-60281-DPG Document 78 Entered on FLSD Docket 02/09/2021 Page 4 of 5




  consider: (1) “the nature and circumstances of the offense and the history and characteristics of the

  defendant;” (2) “the need for the sentence imposed” to “reflect the seriousness of the offense,”

  “afford adequate deterrence,” and “protect the public;” (3) “the kinds of sentences available;” (4)

  “the sentencing range;” (5) “any pertinent policy statement;” (6) “the need to avoid unwarranted

  sentence disparities;” and (7) “the need to provide restitution to any victim . . . .” Id.

          The Court, considering these § 3553(a) factors at the time of sentencing, concluded that a

  term of 17-years’ imprisonment and 5-years’ supervised release was appropriate in this case.

  Defendant has not provided a new and convincing basis—aside from his alleged medical

  conditions—supporting a modification to the imposed sentence based upon § 3553(a) factors. See

  United States v. Bueno-Sierra, No. 93-CR-00567, 2020 WL 2526501, at *4 (S.D. Fla. May 17,

  2020), appeal filed, No. 20-12017 (11th Cir. Jun. 1, 2020) (holding defendant’s medical condition

  and the COVID-19 outbreak—the only basis for defendant’s motion not considered by the court

  at the time of sentencing—did not warrant a sentence modification supported by § 3553(a) factors);

  see also United States v. Post, No. 9:15-CR-80055, 2020 WL 2062185, at *2 (S.D. Fla. Apr. 29,

  2020) (holding sentence reduction not warranted in light of § 3553(a) factors where “much of the

  information that [defendant] provide[d] in his Motion was before the court at the time of his

  sentencing,” and the imposed sentence was appropriate). The Court thus finds that the factors

  outlined in 18 U.S.C § 3553(a) do not support a modification of Defendant’s sentence.

          C.      Danger to the Community

          The Court also finds that Defendant is a danger to the safety of other persons and to the

  community. In making this determination, the Court considered: (1) “the nature and circumstances

  of the offense charged;” (2) “the weight of the evidence against” Defendant; (3) “the history and




                                                     4
Case 0:07-cr-60281-DPG Document 78 Entered on FLSD Docket 02/09/2021 Page 5 of 5




  characteristics of” Defendant; and (4) “the nature and seriousness of the danger to any person or

  the community that would be posed by [Defendant’s] release.” See 18 U.S.C. § 3142(g).

             Defendant was sentenced as an armed career criminal based on his lengthy criminal record.

  Defendant’s criminal history includes felony convictions for aggravated battery with a firearm,

  robbery with a firearm or deadly weapon, shooting at an occupied motor vehicle, cocaine delivery,

  burglary of a dwelling, and aggravated assault. See [ECF No. 33]. 2 In light of Defendant’s status

  as an armed career criminal and his history of violent crimes, the Court finds that Defendant

  remains a danger to the community such that compassionate release is not warranted.

  IV.        CONCLUSION

             Based on the foregoing, it is ORDERED AND ADJUDGED that Defendant’s Motion for

  Compassionate Release [ECF No. 55] is DENIED.

             DONE AND ORDERED in Chambers at Miami, Florida, this Monday, February 08,

  2021.


                                                           ________________________________
                                                           DARRIN P. GAYLES
                                                           UNITED STATES DISTRICT JUDGE




  2
      Defendant’s full criminal history is detailed in his Presentence Investigation Report.


                                                               5
